Opinion issued January 27, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00869-CV
                           ———————————
               TOWN & COUNTRY SUITES, L.C., Appellant
                                       V.
           HARRIS COUNTY APPRAISAL DISTRICT, Appellee


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-55900


                                 OPINION

      On July 1, 2014, we issued an opinion in this case. Appellee HCAD filed a

motion for rehearing. We deny the motion but withdraw our opinion and judgment

of July 1 and issue this opinion and accompanying judgment in their stead. Our

disposition of the case remains unchanged.
      This is an appeal from a property valuation dispute between the Harris

County Appraisal District and Town & Country Suites, L.C., the owner of the

property being appraised for tax purposes. In two issues, Town & Country

contends that the trial court erred by granting HCAD’s plea to the jurisdiction

because (1) a newly enacted Tax Code provision permits Town & Country to

amend the pleadings appealing an appraisal determination to correct a

misidentification 1 of the property owner and, alternatively, (2) the naming error in

this case should be considered misnomer instead of misidentification.

      Because recent amendments to the Tax Code compel the conclusion that the

trial court did not lack subject matter jurisdiction, we reverse and remand.

                                     Background

      John Sheehan, Robert Gowan, and Barden Patterson formerly owned the

property that is the subject of this tax valuation dispute. On November 12, 1997,

the three conveyed their property to Town & Country.

      When HCAD issued its annual notice of the property’s appraisal value in

2012, a notice of protest was filed, not by Town & Country (the current owner of

the property), but by “Gowan Sheenan & Patterson” (a grouping of the individual,

prior owners’ last names, though with a spelling error). The Harris County

1
      Misidentification occurs when a pleading lists as a party to the litigation the wrong
      individual or entity; on the other hand, misnomer occurs when the proper party is
      included in the suit but listed with an incorrect name. See Reddy P’ship/5900 N.
      Fwy. L.P. v. Harris Cnty. Appraisal Dist., 370 S.W.3d 373, 376–77 (Tex. 2012).
                                            2
Appraisal Review Board responded with an Order Determining Protest, addressed

to “Gowan Sheenan & Patterson,” notifying “[t]he above property owner” of the

property’s assigned valuation. “Sheenan Gowan and Patterson Gowan”—another

variation of the prior owners’ last names, again with a spelling error—filed an

appeal of that decision in district court.

      The parties agree that “Sheenan Gowan and Patterson Gowan” is a

misnomer for “Gowan Sheenan & Patterson” and that the filing by one has the

same legal effect as a filing in the name of the other. Thus, for the purpose of this

appeal, the party that filed the protest also appealed the Board decision. But that

party was not the current owner, Town & Country. There is no dispute that the

property was correctly identified in the appeal.

      HCAD answered the Gowan suit. Seven months later, HCAD filed a plea to

the jurisdiction and attached a copy of the 1997 warranty deed listing Town &

Country as the property owner. HCAD contended that the trial court lacked subject

matter jurisdiction and was required to dismiss the suit because the true property

owner—Town & Country—had not filed an appeal within the 60-day limitations

period, as required by section 42.21(a) of the Tax Code. See TEX. TAX CODE ANN.

§ 42.21(a) (West Supp. 2014). Town & Country responded that “Gowan Sheenan

and Patterson” had been listed on the HCAD appraisal rolls as the property owner

“for at least 15 years” and that it mistakenly filed suit under the Gowan name due


                                             3
to HCAD’s record error. Town & Country attempted to correct the error by filing

an amended petition naming Town & Country as the property owner.

      HCAD filed a second plea to the jurisdiction, arguing that an amendment to

identify a different entity as the property owner is not permitted. According to

HCAD, the trial court never “acquire[d] subject-matter jurisdiction and the

[Board]’s determination became final” because the property owner was not the

party that pursued the appeal within the statutory deadline. HCAD again requested

dismissal of the suit.

      Town & Country responded by alerting the trial court to an amendment to

section 42.21 of the Tax Code, which Town & Country argued changed the law to

allow the trial court to retain jurisdiction despite the naming error. See TEX. TAX

CODE ANN. § 42.21(h) (West Supp. 2014) (effective June 14, 2013). Alternatively,

Town & Country argued that the error should be viewed as a misnomer, which

may be corrected by amendment and does not require dismissal. TEX. TAX CODE

ANN. § 42.21(e).

      The trial court granted HCAD’s plea to the jurisdiction. Town & Country

timely appealed.




                                        4
                               Standards of Review

A.    Pleas to the jurisdiction and standing

      A plea to the jurisdiction challenges the trial court’s subject matter

jurisdiction to hear a case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554

(Tex. 2000); Pineda v. City of Houston, 175 S.W.3d 276, 279 (Tex. App.—

Houston [1st Dist.] 2004, no pet.). Standing is a component of subject matter

jurisdiction and is a constitutional prerequisite to maintaining a lawsuit under

Texas law. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–45

(Tex. 1993). Subject matter jurisdiction is essential to the authority of a court to

decide a case and is never presumed. Id. at 443–44.

      The plaintiff has the burden to allege facts affirmatively demonstrating that

the trial court has subject matter jurisdiction. Id. at 446; Richardson v. First Nat’l

Life Ins. Co., 419 S.W.2d 836, 839 (Tex. 1967). The existence of subject matter

jurisdiction is a question of law. State Dep’t of Highways & Pub. Transp. v.

Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002); Mayhew v. Town of Sunnyvale, 964
S.W.2d 922, 928 (Tex. 1998). Therefore, we review de novo the trial court’s ruling

on a plea to the jurisdiction. Mayhew, 964 S.W.2d at 928.

      Town & Country argues that the 2013 amendment to section 42.21 of the

Tax Code has changed the law on subject matter jurisdiction concerning the




                                          5
standing of misidentified property owners. We, therefore, consider the standard of

review for statutory construction as well.

B.    Statutory construction

      We review issues of statutory construction de novo. Loaisiga v. Cerda, 379
S.W.3d 248, 254–55 (Tex. 2012). The Texas Supreme Court has repeatedly held

that when courts construe statutes, they should start with the text because it is the

best indication of the Legislature’s intent. See Fresh Coat, Inc. v. K–2, Inc., 318
S.W.3d 893, 901 (Tex. 2010); Entergy Gulf States, Inc. v. Summers, 282 S.W.3d
433, 437 (Tex. 2009). “When the words of a statute are unambiguous, then, this

first canon is also the last: ‘judicial inquiry is complete.’” Conn. Nat’l Bank v.

Germain, 503 U.S. 249, 254, 112 S. Ct. 1146, 1149 (1992) (quoting Rubin v.

United States, 449 U.S. 424, 430, 101 S. Ct. 698, 701 (1981)). A court should

interpret a statute by reference to its language alone when it can do so. Fresh Coat,
318 S.W.3d at 901. Courts, however, are not confined to isolated statutory words

or phrases; instead they review the entire act to determine legislative intent.

Meritor Auto., Inc. v. Ruan Leasing Co., 44 S.W.3d 86, 90 (Tex. 2001); City of

Houston v. Hildebrandt, 265 S.W.3d 22, 25 (Tex. App.—Houston [1st Dist.] 2008,

pet. denied).




                                             6
                            Subject Matter Jurisdiction

      Neither party disputes that the property that is the subject of the HCAD

valuation was correctly identified. Instead, the dispute is whether the correct entity

pursued the appeal of the HCAD valuation and, if not, whether a procedural

mechanism exists under the Tax Code to correct the misidentification and avoid

dismissal for lack of subject matter jurisdiction.

      Chapter 41 of the Tax Code permits property owners to protest the appraised

value of their property to their local Board. See TEX. TAX CODE ANN. §§ 41.41–.47

(West 2008 & Supp. 2014). Chapter 42 grants the right to seek judicial review of

an adverse decision by the Board on a protest. See TEX. TAX CODE ANN. §§ 42.01–

.031 (West 2008 & Supp. 2014). Section 42.01 provides that a “property owner is

entitled to appeal . . . an order of the appraisal review board determining . . . a

protest by the property owner . . . .” TEX. TAX CODE ANN. § 42.01(a)(1)(A) (West

Supp. 2014). “Rights under the Code are premised upon ownership of the property

at issue.” KM–Timbercreek, L.L.C. v. Harris Cnty. Appraisal Dist., 312 S.W.3d
722, 726 (Tex. App.—Houston [1st Dist.] 2009, no pet.). With a few specifically

enumerated exceptions not applicable here, the property owner is the only entity

with standing to appeal a Board decision to the district court. Id. at 726–27;

Tourneau Hous., Inc. v. Harris Cnty. Appraisal Dist., 24 S.W.3d 907, 909 (Tex.

App.—Houston [1st Dist.] 2000, no pet.).


                                           7
A.    Pre-2011 law concerning misidentified property owners and subject
      matter jurisdiction over their appeals

      Before 2011, both this Court and the Fourteenth Court of Appeals

consistently held that misidentification of a property owner in an appeal of a Board

decision required dismissal for lack of subject matter jurisdiction if the statutory

limitations period had expired and the true property owner was not yet a party to

the appeal. See, e.g., Timbercreek, 312 S.W.3d at 729; GSL Welcome BP 32 L.L.C.

v. Harris Cnty. Appraisal Dist., No. 01-10-00189-CV, 2010 WL 4484361, at *3

(Tex. App.—Houston [1st Dist.] Nov. 10, 2010, no pet.) (mem. op.) (“The Tax

Code procedures for adjudicating a property-tax valuation protest are the exclusive

remedies available to property owners. . . . If no proper party seeks judicial review

of the board’s decision . . . within the statutory time period, the trial court does not

acquire subject-matter jurisdiction over the protest, and the [Board’s] valuation

becomes final when the statutory time period expires.”); Woodway Drive L.L.C. v.

Harris Cnty. Appraisal Dist., 311 S.W.3d 649, 652–53 (Tex. App.—Houston [14th

Dist.] 2010, no pet.) (same).

      Thus, misidentification required dismissal. Misnomer, on the other hand, did

not. See Reddy P’ship/5900 N. Fwy. L.P. v. Harris Cnty. Appraisal Dist., 370
S.W.3d 373, 376–77 (Tex. 2012).




                                           8
Barb. 2011 amendments to Tax Code analyzed

      In 2011, the Legislature amended the Tax Code to add section 42.016, which

allows a person who owned the property during the applicable tax year to intervene

in an on-going appeal and have standing. TEX. TAX CODE ANN. § 42.016 (West

Supp. 2014); Storguard Invs., L.L.C. v. Harris Cnty. Appraisal Dist., 369 S.W.3d
605, 613 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

      In Storguard, this Court held that a property owner could “rely upon another

person’s completion of the administrative protest process instead of requiring that

the party seeking intervention personally exhaust its administrative remedies,” as

had been required under pre-2011 law. Storguard, 369 S.W.3d at 613. The

intervention was allowed only if the person who initially protested and appealed

the decision had standing independent of the intervening property owner’s

standing. See id. at 613–15.

      The property owner in Storguard argued that another Tax Code amendment,

found in section 41.44, could provide that standing. See id. at 614. Section 41.44(e)

states as follows:

      [A] notice of protest may not be found to be untimely or insufficient
      based on a finding of incorrect ownership if the notice: (1) identifies
      as the property owner a person who is, for the tax year at issue: . . .
      (B) the person shown on the appraisal records as the owner of the
      property, if that person filed the protest; . . . or (2) uses a misnomer of
      a person described by Subdivision (1).

TEX. TAX CODE ANN. § 41.44(e) (effective September 1, 2011).

                                          9
      This Court explained the new provision as follows:

      This statute allows a . . . previous owner of the property who is still
      listed as the record owner in the appraisal records to administratively
      protest the property’s initial appraised value, which then provides the
      basis for a person in [the current property owner]’s position to take
      advantage of this protest process and intervene in the judicial review
      proceeding at a later date.

Storguard, 369 S.W.3d at 613. Nonetheless, this Court held that the Storguard

property owner was unable to take advantage of section 41.44(e) because that

provision’s effective date (September 1, 2011) was after the date on which the

challenged protest had been filed. Id. at 614. As a result, the previous property

owner did not have standing to protest the appraisal or seek judicial review of that

decision, the trial court lacked subject matter jurisdiction over its appeal, and the

true property owner did not have a suit in which to properly intervene. Id. at 614–

15.

      Using a similar rationale, this Court also rejected the Storguard property

owner’s alternative argument that it had standing because section 42.21(e) allows

amendment of a petition for review to “correct or change the name of a party.” Id.

at 614. That provision applies only to petitions for review that have been timely

filed under Chapter 42. See id. The protest and petition for review in Storguard

could not be considered “timely filed” because they were submitted by a party

without standing due to the inapplicability of the new section 41.44(e) provision.



                                         10
Id. Thus, this Court concluded that the property owner could not rely on section

42.21(e) to establish standing.

      As Storguard demonstrates, the 2011 amendments to the Tax Code provided

property owners new avenues for avoiding dismissal based on a lack of standing,

though the property owner in that particular case was unable to avail itself of both

amendments due to their effective dates.

C.    2013 amendment to section 42.21

      The Tax Code was amended again in 2013 to add subsection (h) to section

42.21. It states as follows:

      (h) The court has jurisdiction over an appeal under this chapter
      brought on behalf of a property owner or lessee . . . regardless of
      whether the petition correctly identifies the plaintiff as the owner or
      lessee of the property or correctly describes the property so long as
      [1] the property was the subject of an appraisal review board order,
      [2] the petition was filed within the period required by Subsection (a),
      and [3] the petition provides sufficient information to identify the
      property that is the subject of the petition. Whether the plaintiff is the
      proper party to bring the petition . . . must be addressed by means of a
      special exception and correction of the petition by amendment as
      authorized by Subsection (e) and may not be the subject of a plea to
      the jurisdiction . . . . If the petition is amended to add a plaintiff, the
      court on motion shall enter a docket control order to provide proper
      deadlines in response to the addition of the plaintiff.

TEX. TAX CODE ANN. § 42.21(h) (effective June 14, 2013) (emphasis added).

      Town & Country argues that section 42.21(h) was added to allow judicial

review of tax appraisals when a protest and appeal have been filed that correctly



                                           11
identify the property but misidentify the property owner. Town & Country also

argues that the legislative history for the 2013 amendment supports its contention.

      HCAD argues that this section does not apply to cases of misidentification

but is, instead, strictly limited to cases of misnomer, meaning that the actual

property owner has appealed but is listed under the wrong name. HCAD argues

that any other reading would create constitutional standing issues and that there is

no indication the Legislature “meant to overturn the many judicial opinions

requiring a property owner to bring suit,” such as Timbercreek, 312 S.W.3d 722.

      Town & Country replies that HCAD’s interpretation of the statute—limiting

it to cases of misnomer—would “strip 42.21(h) of all utility, essentially

eviscerating any remedial promise held by the rule.”

      The 2013 amendment to section 42.21 has not been subject to judicial

review. Whether the 2013 amendment allows subject matter jurisdiction over tax

suits involving misidentification is a question of first impression. We construe the

statute in accordance with established rules of statutory construction.

D.    Section 42.21 is not limited to cases misnomer

      1.     The statute’s plain language indicates that something other than
             the misnaming of a single party is being addressed

      Section 42.21(h) concerns appeals that have been “brought on behalf of” a

property owner. TEX. TAX CODE ANN. § 42.21(h). Two other subsections of

Section 42.21, by comparison, refer to petitions “filed by an owner.” TEX. TAX

                                         12
CODE ANN. § 42.21(f), (g). We presume that every word of a statute has been

included or excluded for a reason. City of San Antonio v. City of Boerne, 111
S.W.3d 22, 29 (Tex. 2003); TEX. GOV’T CODE ANN. § 311.021(2) (West 2013).

Thus, the use of the phrase “brought on behalf of a property owner” signifies that

the Legislature was contemplating jurisdiction over suits that were not brought by

the property owner directly. This is contrary to HCAD’s interpretation of the

amendment, seeking to limit subject matter jurisdiction to cases in which the

correct entity sued but was merely misnamed.

       Additionally, section 42.21(h) provides that there is subject matter

jurisdiction “regardless of whether the petition correctly identifies the plaintiff as

the owner or lessee of the property.” TEX. TAX CODE ANN. § 42.21(h) (emphasis

added). When construing a statute, we will honor its plain language unless its

meaning is ambiguous or such an interpretation would lead to absurd results.

Combs v. Health Care Servs. Corp., 401 S.W.3d 623, 630 (Tex. 2013). In doing so,

“[w]ords and phrases shall be read in context and construed according to the rules

of grammar and common usage.” TEX. GOV’T CODE ANN. § 311.011(a) (West

2013). Further, we assume the Legislature purposefully selected one word over the

other. See Old Am. Cnty. Mut. Fire Ins. Co. v. Sanchez, 149 S.W.3d 111, 115 (Tex.

2004) (“[W]e presume that every word of a statute has been included or excluded

for a reason . . . .”).


                                         13
         The Legislature chose to include the term “identifies” instead of “names.”

The term “names” is generally associated with misnomer, while “identifies” is

linked with the concept of misidentification. Compare In re Greater Hous.

Orthopaedic Specialists, Inc., 295 S.W.3d 323, 325 (Tex. 2009) (“A misnomer

occurs when a party misnames itself or another party, but the correct parties are

involved.”) with Hernandez v. ISE, Inc., No. 04-06-00888-CV, 2008 WL 80005, at

*4 (Tex. App.—San Antonio Jan. 9, 2008, no pet.) (mem. op.) (discussing claim of

misidentification in which trial court mistakenly “identifies” the defendant). We

agree with Town & Country that the choice of the term “identifies” indicates that

this provision is meant to deal with misidentification, not misnomer.

         Furthermore, section 42.21(h) sets forth the mechanism that applies when

the plaintiff is not “the proper party to bring the petition.” TEX. TAX CODE ANN.

§ 42.21(h) (emphasis added). This language, likewise, speaks in terms of multiple,

alternative parties instead of the typical misnomer scenario that involves only one

party.

         Lastly, section 42.21(h) specifically contemplates that a petition may be

amended to “add a plaintiff” if the plaintiff that brought the petition is not the

proper party. TEX. TAX CODE ANN. § 42.21(h). If misnomer were the only

application of this section, no new plaintiffs would need to be added. This

language, like the language previously discussed, supports the conclusion that


                                         14
section 42.21(h) applies to misidentification. See Columbia Med. Ctr. of Las

Colinas, Inc. v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008) (stating that construction

should be avoided that would “render[] any part of the statute meaningless or

superfluous.”).

      2.     Reference to section 42.21(e) does not limit application to
             misnomer cases

      Next we consider HCAD’s argument that reference to subsection

(e) indicates that subsection (h) applies only to misnomer.

      Subsection (h) mandates that the issue of a plaintiff not being the proper

“party” to bring a petition “must be addressed by means of a special exception and

correction of the petition by amendment as authorized by subsection (e) and may

not be the subject of a plea to the jurisdiction . . . .” TEX. TAX CODE ANN.

§ 42.21(h). HCAD argues that the Legislature’s reference to subjection (e) within

subsection (h) indicates its intent that subsection (h) apply only to misnomer cases.

      While it is correct that subsection (e) has been applied to misnomer cases

(see, e.g., Reddy P’ship/5900 N. Fwy. L.P., 370 S.W.3d at 373), it is not limited to

that context. As this Court discussed in Storguard, subsection (e) could also be

implicated when a previous property owner loses a protest, files a petition for

review, then seeks to amend its petition to add the current property owner as a

party. Storguard, 369 S.W.3d at 612. In that situation, a petition could be amended

under section 42.21(e) to name the current (correct) property owner after the

                                         15
previous property owner (who has no current interest in the property) filed the

protest and appealed that decision. The parties then could argue that the previous

property owner has standing under section 41.44(e). Id. at 614–15 (concluding that,

given timing of that particular appeal, newly added section 41.44(e) could not be

relied on to satisfy standing requirement).

      Thus, contrary to HCAD’s assertion, section 42.21(e) does not apply only to

cases of misnomer. Likewise, reference to subsection (e) within subsection

(h) does not indicate legislative intent that subsection (h) be limited to misnomer

cases. Furthermore, subsection (e)’s allowance of an amendment to correct

misnomer raises the issue of why the Legislature would have further amended the

statute to include subsection (h) if it accomplishes nothing more than what was

already permissible under subsection (e)—amendment to correct misnomer. We

must construe a statute to give effect to all of the statute’s provisions, leaving none

of its parts without meaning or import. See City of San Antonio, 111 S.W.3d at 29;

Harris Cnty. Water Control & Improvement Dist. No. 99 v. Duke, 59 S.W.3d 333,

336 (Tex. App.—Houston [1st Dist.] 2001, no pet.); Hogue, 271 S.W.3d at 256.

      3.     Subsection (h) has a broader application

      Before the 2013 amendment, a party had to meet three jurisdictional

requirements: 1) it had to be the property owner (or designated agent), 2) it had to

exhaust its administrative remedies, and 3) it had to file an appeal within 60 days.


                                          16
Storguard, 369 S.W.3d at 612. In the case of misnomer, the mislabeled party met

all three of these requirements, and thus the plaintiff had standing and could

replead under (e). Reddy P’ship/5900 N. Fwy. LP, 370 S.W.3d at 377. But in a

misidentification case, no one had standing. The appealing protester was not the

property owner, and the true property owner—who never actually filed a protest—

failed to exhaust his administrative remedies; therefore, both lacked standing.

Because no one had standing, HCAD’s decision on the protest would become

unchallengeable. See KM-Timbercreek, 312 S.W.3d at 728; see also Storguard,
369 S.W.3d at 612.

      Section (h) is designed to solve this problem. So long as the appeal is

“brought on behalf of a property owner,” the court has jurisdiction. TEX. TAX CODE

ANN. § 42.21(h). Even if the original petition misidentifies the plaintiff as the

property owner, the true property owner has standing because he “is considered to

have exhausted . . . administrative remedies.” Id. Therefore, (h) fills in the gaps

that otherwise would prevent the court from obtaining subject-matter jurisdiction.

      Based on the text of section 42.21(h), other relevant Tax Code amendments,

and the implications of the various asserted interpretations when reading these

provisions as a whole, we conclude that 42.21(h) is not limited to cases of

misnomer and can be relied on by property owners in cases of misidentification.




                                        17
E.    HCAD’s argument that this interpretation will lead to advisory opinions

      HCAD argues that this interpretation is unreasonable because it would result

in a violation of established constitutional standing requirements. See Combs, 401
S.W.3d at 630 (stating that statute should not be interpreted using plain meaning of

words if doing so would lead to absurd results). We, therefore, consider this

constitutional challenge to our interpretation of the statute.

      The Legislature dictates the scope of subject matter jurisdiction for trial

courts to hear appeals of administrative tax decisions. See TEX. TAX CODE ANN.

§ 42.01 (providing that property owner is entitled to appeal Board’s order). In

addition to granting subject matter jurisdiction, the Legislature has authority to

revise its statutes to alter jurisdictional requirements. See Univ. of Tex. Sw. Med.

Ctr. at Dall. v. Estate of Arancibia ex rel. Vasquez-Arancibia, 244 S.W.3d 455,

459 (Tex. App.—Dallas 2007), aff’d, 324 S.W.3d 544, 547–49 (noting that

Legislature amended Government Code to make statutory prerequisites to suit

jurisdictional requirements, thereby altering subject matter jurisdiction), overruled

on other grounds, Rusk State Hosp. v. Black, 392 S.W.3d 88, 95 & n.3 (Tex. 2012).

      HCAD argues that interpreting the amendment to section 42.21 to expand

subject matter jurisdiction to include cases in which property owners have been

misidentified would be “unreasonable” in that it would raise constitutional

standing concerns. Specifically, HCAD argues that it would lead to advisory


                                           18
opinions being issued because misidentified property owners do not have standing

to challenge tax valuations in the trial courts. Instead, only the actual property

owner may appeal the tax valuation. See TEX. TAX CODE ANN. § 42.01. As the

party challenging the constitutionality of the amended statute, as we have

interpreted it, HCAD “bears the burden of demonstrating that the enactment fails to

meet constitutional requirements.” Enron Corp. v. Spring Indep. Sch. Dist., 922
S.W.2d 931, 934 (Tex. 1996). HCAD’s argument fails for two reasons.

      First, there is a statutory provision that provides a defendant aware of a

misidentification with a procedure to rectify the error and allow the correct party to

be brought into the suit. See TEX. TAX CODE ANN. § 42.21(h) (permitting HCAD to

raise issue of misidentification through special exception and plaintiff to amend

petition to correctly identify property owner). Use of this procedure allows the

parties to correct a misidentification error, bring the proper parties before the trial

court, and avoid the issuance of an advisory opinion. That subsection

(h) contemplates that the original plaintiff might not be “the proper party to bring

the petition” and that another plaintiff might be “add[ed]” indicates that a proper

party—the true owner, lessor, or designated agent—is ultimately still required.

TEX. TAX CODE ANN. § 42.21(h).

      Second, it is only if HCAD fails to raise the issue of misidentification that a

final judgment could be entered in a suit brought by a person who, potentially, is


                                          19
not the actual property owner. But that same possibility existed before the statute

was amended. There always is a possibility that a party will be misidentified and, if

uncorrected, that a judgment will result that does not affect the true parties in

interest. Cf. Sanchez v. Braden, No. 05-97-00811-CV, 1999 WL 378426, at *2

(Tex. App.—Dallas June 11, 1999, no pet.) (mem. op., not designated for

publication) (refusing to modify trial court’s order to grant appellant judgment on

merits because judgment on merits in appellant’s favor would be “a purely

advisory opinion”). In this case, HCAD raised the issue by referring to the

warranty deed for the property.

      The possibility that an uncorrected misidentification might result in an

“advisory opinion” is not a valid basis for rejecting the clear wording of the

amendment or refusing to give it effect. See Combs, 401 S.W.3d at 630 (requiring

reviewing courts to honor plain language of statute unless that interpretation would

lead to absurd results); see also Enron Corp., 922 S.W.2d at 934 (“In determining

the constitutionality of a statute, we begin with a presumption that it is

constitutional.”).

      We reject HCAD’s argument that this interpretation of section 42.21(h) will

impermissibly lead to advisory opinions.




                                         20
F.    HCAD’s argument that the appeal was not brought “on behalf of”
      Town & Country

      HCAD’s final argument is that subsection (h) applies only to appeals

brought “on behalf of” the property owner and Gowan never claimed to be acting

on behalf of the property owner but, rather, to be the true property owner. While

the statute does not elaborate on what would constitutes an appeal “brought on

behalf of the property owner,” the full text of subsection (h) contemplates the

scenario of owner misidentification, as occurred with Gowan and Town

& Country. For example, subsection (h) grants jurisdiction “regardless of whether

the petition correctly identifies the plaintiff as the owner.” TEX. TAX CODE ANN.

§ 42.21(h). And the newly added provisions, when read together, extend standing

to a party who is not the true owner but is listed on the appraisal rolls and is added

to the lawsuit. Further, newly added subsection (h) provides that the identity of the

property owner is no longer a basis for a plea to the jurisdiction but should, instead,

be dealt with by another motion.

      Thus, the language selected by the Legislature and included in the statutory

amendment supports the conclusion that an appeal qualifies as being “brought on

behalf of a property owner” if an entity is mistakenly listed as a property owner

due to misidentification. It would be inconsistent with the language of the statute

and the legislative intent, as expressed through that language, to require that the

party mistakenly listed as the property owner have declared that he was acting “on

                                          21
behalf of” a different property owner—a declaration that, by its terms, would

require him to realize the concurrent misidentification error. Accordingly, we

reject HCAD’s argument that Gowan, Sheehan, and Patterson must produce

evidence that they intended to act on behalf of a separate entity when they initially

pursued the appeal.

      Thus, we conclude that the newly enacted subsection 42.21(h) grants a trial

court subject matter jurisdiction over a suit appealing a Board decision as long as

the suit meets the property identification and filing requirements contained in

section 42.21(h), even if the petition misidentifies the property owner and must be

corrected through amendment. We, therefore, conclude that the trial court erred by

holding that it lacked subject matter jurisdiction and by granting HCAD’s plea to

the jurisdiction. We sustain Town & Country’s first issue. We, therefore, do not

reach the second issue.

                                    Conclusion

      We reverse the trial court’s order granting HCAD’s second plea to the

jurisdiction and remand for further proceedings between Town & Country and

HCAD.



                                              Harvey Brown
                                              Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

                                         22